Name: Commission Decision (EU) 2019/435 of 12 March 2019 on the proposed citizens' initiative entitled Ã¢ Housing for AllÃ¢ (notified under document C(2019) 2004)
 Type: Decision
 Subject Matter: rights and freedoms;  European construction;  parliament;  construction and town planning
 Date Published: 2019-03-19

 19.3.2019 EN Official Journal of the European Union L 75/105 COMMISSION DECISION (EU) 2019/435 of 12 March 2019 on the proposed citizens' initiative entitled Housing for All (notified under document C(2019) 2004) (Only the German text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Housing for All refers to the following: The purpose of this European Citizens' Initiative is to bring about better legal and financial framework conditions to facilitate access to housing for everyone in Europe. (2) The objectives of the proposed citizens' initiative refer to the following: We urge the EU to take action to facilitate access to housing for everyone in Europe. This includes easier access for all to social and affordable housing, not applying the Maastricht criteria to public investment in social and affordable housing, better access to EU funding for non-profit and sustainable housing developers, social, competition-based rules for short-term rentals and the compilation of statistics on housing needs in Europe. (3) The annex to the proposed citizens' initiative mentions specifically a number of objectives to be pursued by legal acts of the Union for the purpose of implementing the Treaties, namely:  Improved access to subsidised housing in the European Union,  No account to be taken of public investment in affordable housing in the Maastricht deficit criteria,  Easier access to financial resources from European funds for non-profit and public housing providers,  Adoption of a harmonised regulatory framework at European level for short-term rental of private housing alongside a sufficient supply of affordable housing,  Inclusion of standardised data on the housing situation in Europe in the European Statistical Programme. (4) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (5) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (6) The Commission has the power to present proposals for legal acts of the Union for the purpose of implementing the Treaties on the following matters:  for the coordination of the provisions laid down by law, regulation or administrative action in Member States concerning the taking up and pursuit of activities as self-employed persons, on the basis of Articles 53(1) and 62 TFEU;  for provisions for the harmonisation of legislation concerning turnover taxes, excise duties and other forms of indirect taxation to the extent that such harmonisation is necessary to ensure the establishment and the functioning of the internal market and to avoid distortion of competition, on the basis of Article 113 TFEU;  for the approximation of the provisions laid down by law, regulation or administrative action in Member States, which have as their object the establishment and functioning of the internal market, on the basis of Article 114 TFEU;  for the approximation of such laws, regulations or administrative provisions of the Member States as directly affect the establishment or functioning of the internal market, on the basis of Article 115 TFEU;  for further provisions aiming to avoid excessive government deficits as set out in the protocol on the excessive deficit procedure annexed to the Treaties, on the basis of Article 126(14) TFEU;  for the adoption of implementing regulations relating to the European Social Fund, on the basis of Article 164 TFEU;  in the field of specific actions outside the structural funds and in order to promote the overall harmonious development of the Union, developing and pursuing actions leading to the strengthening of its economic, social and territorial cohesion as foreseen in Article 174 TFEU, on the basis of Article 175(3) TFEU;  for provisions aiming to define the tasks, priority objectives and the organisation of the structural funds, which may involve grouping the funds, on the basis of Article 177 TFEU;  for adoption of implementing regulations relating to the European Regional Development Fund, on the basis of Article 178 TFEU;  for measures for the production of statistics, where necessary, for the performance of the activities of the Union, on the basis of Article 338 TFEU. (7) For these reasons, the proposed citizens' initiative, inasmuch as it aims at proposals from the Commission for legal acts of the Union for the purpose of implementing the Treaties pursuing the objectives referred to in indents 2 to 5 of recital 3 does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation (EU) No 211/2011. (8) Conversely, legal acts for the application of the provisions in the area of public undertakings and undertakings to which Member States grant special or exclusive rights, as well as undertakings entrusted with the operation of services of general economic interest or having the character of a revenue-producing monopoly, on the basis of Article 106(3) TFEU, are adopted not on a proposal from the Commission, as required by Article 4(2)(b) of Regulation (EU) No 211/2011, but by the Commission. (9) Nevertheless, should the proposed citizens' initiative be submitted to it in accordance with Article 9 of Regulation (EU) No 211/2011, the Commission undertakes to assess also the need for adopting or amending legal acts on the basis of Article 106(3) TFEU in light of their relevance to the subject matter of this initiative. (10) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of Regulation (EU) No 211/2011 and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union, as set out in Article 2 TEU. (11) The proposed citizens' initiative entitled Housing for All should therefore be registered. Statements of support for this proposed citizens' initiative should be collected, based on the understanding set out in recitals 6 to 9, HAS ADOPTED THIS DECISION: Article 1 1. The proposed citizens' initiative entitled Housing for All is hereby registered. 2. Statements of support for this proposed citizens' initiative may be collected, based on the understanding set out in recitals 6 to 9 of this decision. Article 2 This Decision shall enter into force on 18 March 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Housing for All, represented by Ms Karin ZAUNER and Mr Santiago MAS DE XAXAS FAUS, acting as contact persons. Done at Strasbourg, 12 March 2019. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.